Case 1:19-cv-01337-ALC Document 1-3 Filed 02/12/19 Page 1 of 3




              EXHIBIT C
          Case 1:19-cv-01337-ALC Document 1-3 Filed 02/12/19 Page 2 of 3

                               DEPARTMENT OF THE AIR FORCE
                           HEADQUARTERS AIR MOBILITY COMMAND




744 CS/SCPP
1558 Alabama Ave, Suite 15
Joint Base Andrews MD 20762


Mr. Jeremy Singer-Vine
BuzzFeed News
111 East 18th Street, Newsroom
New York, NY 10003

Dear Mr. Singer-Vine

         This letter is in response to your November 16, 2017 Freedom of Information Act (FOIA) request
for all spreadsheets, PDFs, and other documents containing lists of civilians invited or scheduled to
partake in tours of Air Force One between January 20, 2017 and the date on which the search for these
records is completed. Attached are all reasonably segregable portions of the requested records.

       We reviewed 62 pages of which 62 are partially releasable in accordance with the following
exemptions.

         FOIA Exemption 6 allows withholding information in personnel records, medical files, as well as
similar personal information in other files, that, if disclosed would constitute a clearly unwarranted
invasion of personal p1ivacy. See U.S.C. § 552(b)(6)(2012); see also DODM 5400.07, section 5.2.F.
Examples include a person's name, social security number, home address, and phone number. See Dep 't
of State v. Washington Post Co., 456 U.S. 595, 600 (1982). Determining whether a personnel record must
be disclosed requires balancing the public's right to disclosure against the individual's right to privacy.
See Dep 't of the Air Force v. Rose, 425 U.S. 352, 372 (1976). Generally, the DoD does not disclose
personally identifiable information (PII) regarding military and civilian employees. DoD Director for
Administration and Management Memorandum for DoD FOIA Offices 1-2 (Nov. 9, 2001). This is a
general rule applicable in most cases; in all cases, however, the balancing test governs. See DODM
5400.07, section 5.2.f. The burden rests with the requester to demonstrate sufficient public interest in
disclosure under the FOIA. See Associated Press v. DoD, 549 F.3d 62, 66 (2d Cir. 2008).

          Mr. Singer-Vine has not demonstrated a sufficient public interest that outweighs individuals' right
to privacy. Mr. Singer-Vine requested expedited processing stating "under 28 C.F.R. 16.5(d)(l)(ii), which
provides for expedited processing when there exists "a(n) urgency to inform the public about an actual or
alleged federal government activity, if made by a person primarily engaged in disseminating
information," and also, states that his request involves "a matter of widespread and exceptional media
interest in which there exist possible questions about the government's integrity, which affect public
confidence." In order to do so, Mr. Singer-Vine requested a year's worth of PII on every individual who
received a tour of Air Force One. While federal government activities and the affect on public confidence
are matters of public concern, disclosing a year's worth of PII would violate those individuals' right to
privacy. As a result, these individual privacy concerns warrant the redaction of PII such as names,
initials, and any social security numbers on the requested documents for release.
                      UNRIVALED GLOBAL REACH FOR AMERICA…ALWAYS!

FOIA Request 2018-00661-F
          Case 1:19-cv-01337-ALC Document 1-3 Filed 02/12/19 Page 3 of 3
                                                                                                         2



         There are no fees associated with this request. If you consider our response to be adverse in
nature, you may appeal this decision to the Office of the Secretary of the Air Force by sending an e-mail
to usaf.jbanafw.744-cs-scpp-foia-pa-manager@mail.mil or by mail addressed to 1558 Alabama Ave Suite
15, Joint Base Andrews, MD 20762 within 90 calendar days from the date of this letter. Include your
reasons for reconsideration and attach a copy of this letter. Your point of contact is SrA Nicholas Roger-
Velez, who can be reached at 301-981-4088.

       For dispute resolution services, you may also contact the Air Force FOIA Public Liaison Officer
by e-mail at usaf.pentagon.saf-cio-a6.mbx.af-foia@mail.mil or phone at 703- 614-8500 or the Office of
Government Information Services by e-mail ogis@nara.gov or phone at 202-741-5770.

                                                         Sincerely




                                                         SAMUEL J. CHESNUT, Colonel, USAF
                                                         Air Mobility Command Initial Denial Authority

Attachment:
Releasable records




                     UNRIVALED GLOBAL REACH FOR AMERICA…ALWAYS!

FOIA Request 2018-00661-F
